CALOGERO, Chief Justice,
concurring.
I agree that the court of appeal decision reversing the trial court judgment on the preliminary injunction in favor of the plaintiff must be reversed because the appeal was not filed within the 15-day period established by La.Rev.Stat. art. 3612(C) for appealing an order regarding a preliminary injunction. Under the law, a consequence of this court’s action is that the plaintiff will not be enjoined from operating as a marina, but will be enjoined as operating a wholesale seafood dock, until and unless a preliminary injunction is granted by the district court.